Citation Nr: 0940370	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  04-13 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a right shoulder 
disorder.

3.  Entitlement to service connection for a migraine 
disorder.

4.  Entitlement to service connection for a glaucoma 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy 
from April 1972 to February 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  

This case has twice previously been before the Board.  In 
October 2006, the matter was remanded to the RO for initial 
consideration of additional evidence submitted by the 
Veteran.  In September 2007, further remand was required for 
compliance with VA's duties to notify and assist the Veteran 
in substantiating his claims, to include scheduling a VA 
examination.

All requested actions having been taken, the case is now 
returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2009 correspondence, the Veteran requested 
scheduling of a hearing before a Veterans Law Judge at the RO 
(Travel Board).  This is his first such request.

Because the Board may not proceed with an adjudication of the 
Veteran's claim without affording him an opportunity for a 
Board hearing, a remand is required.  38 U.S.C.A. § 7107(b) 
and 38 C.F.R. § 20.700(a).  Travel Boards are scheduled by 
the RO.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS D. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


